Citation Nr: 1145137	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for a left lung disorder.  

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

In May 2007, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  Thereafter, in September 2007 and March 2010, the Board remanded the case for additional development. 

At the time of its second remand, the Board directed the RO to consider newly raised issues of service connection for chronic obstructive pulmonary disease (COPD), asthma, carcinoid syndrome, flushing spells, emphysema, and obstructive sleep apnea, each of which the Veteran claimed as secondary to his service-connected left lung disorder.  In light of the Veteran's assertions, the RO determined that each of those new service connection claims was inextricably intertwined with the increased rating claim on appeal.  Thereafter, the RO issued an August 2011 supplemental statement of the case, which not only readjudicated the Veteran's increased rating claim but also denied his claims for service connection in the first instance.  In the absence of any prior adjudication of the Veteran's service connection claims, the Board considers that August 2011 supplemental statement of the case to be tantamount to an original rating action with respect to those issues.  Significantly, the Veteran has not submitted any correspondence that could be construed as a notice of disagreement with the RO's denial of his service connection claims.  Nor have he and his representative otherwise given the impression that those issues are on appeal.  On the contrary, the most recent correspondence from the Veteran's representative only addresses the increased rating claim and makes no mention of the service connection issues.  Consequently, the Board finds that the latter issues are not in appellate status and, thus, are outside the scope of its jurisdiction.  

Conversely, the Board finds that it does have jurisdiction over a TDIU claim, which the Veteran effectively raised by asserting that he is unable to work due to his service-connected left lung disorder.  In this regard, the Board recognizes that the RO sent the Veteran a November 2010 letter acknowledging his TDIU claim, but did not adjudicate that claim in the first instance.  Nevertheless, the Board finds that the issue of TDIU still falls within its purview as such a claim has been raised in connection with an appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability).

As a final introductory matter, the Board observes that, during the course of this appeal, the Veteran has indicated that he suffers from depression and related mental health problems as a consequence of his service-connected lung disorder.  His assertions have been corroborated by a June 2010 written statement from his private treating physician.  The Board interprets the Veteran's assertions and his physician's written statement as an implicit claim for service connection for an acquired psychiatric disorder, to include as secondary to his service-connected lung disorder.  As that claim has not yet been developed for appellate review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected left lung disorder (initially characterized as a benign coin lesion of the left upper lobe) was surgically treated in January 2004; there is no evidence of any recurrent active pathology.

2.  Throughout the pendency of this appeal, the preponderance of the evidence has weighed against a finding that the Veteran's pulmonary function test results represent any significant impairment resulting from his service-connected left lung disorder, as opposed to his nonservice-connected respiratory conditions (COPD, asthma, carcinoid syndrome, flushing spells, emphysema, and obstructive sleep apnea), which are not at issue in this appeal.   

3.  Throughout the pendency of this appeal, the Veteran's service-connected left lung disorder has been adequately compensated by the rating schedule.  Moreover, that service-connected disability has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.

4.  The competent evidence of record does not show that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected left lung disorder and residual scarring.


CONCLUSIONS OF LAW

1.  Throughout the pendency of this appeal, the criteria for a compensable schedular rating for the Veteran's service-connected left lung disorder have not been met.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes (DCs) 6820, 6840, 6841, 6842, 6843, 6844, 6845 (2011).

2.  The criteria for referral for an increased rating for the Veteran's left lung disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

3.  The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's left lung disorder, the Board finds that he has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Specifically, the RO sent the Veteran March 2004, March 2006, and September 2007 correspondence informing him of all three elements required by 38 C.F.R. § 3.159(b).  The March 2006 and September 2007 VCAA notice letters also included information regarding the assignment of disability ratings and effective dates in cases where service connection is granted.  In addition, a February 2005 statement of the case and an August 2009 supplemental statement of the case informed the Veteran of the specific rating criteria and other information pertaining to the assignment of disability evaluations for his service-connected left lung disorder.  Moreover, while the March 2006 and September 2007 VCAA notice letters, February 2005 statement of the case, and August 2009 supplemental statement of the case were all furnished after the initial adjudication of the Veteran's claim, he has not alleged any prejudice due to the timing of that correspondence and none is apparent.  Furthermore, the Board considers it significant that, after the above correspondence was issued, the RO re-adjudicated the Veteran's claim in an August 2011 supplemental statement of the case.  Accordingly, the Board finds that any defect in the timing or content of the VCAA notice letters has not affected the overall fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, while cognizant that the Veteran was not sent any VCAA notice that specifically addressed entitlement to a TDIU, the Board observes that this issue is part and parcel of his pending increased rating claim.  See Rice, supra.  Moreover, the United States Court of Appeals for Veterans Claims has recently held that an appellant whose overall disability rating is less than 100 percent is presumed to have effective notice of how his individual conditions have been evaluated and the underlying reasons for which those conditions have deemed less than totally disabling.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); 38 U.S.C.A. § 5103A.  As such, the Board finds that the VCAA correspondence and rating actions provided with respect to the Veteran's left lung disorder claim collectively constitute adequate notice not only for that individual disability claim but also with respect to the ancillary TDIU issue on appeal.  

Next, regarding the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A(c)(1); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

Here, in accordance with the Board's March 2010 remand, the RO obtained the Veteran's complete SSA records.  The RO has also obtained all pertinent VA medical records with respect to his increased rating claim.  In this regard, the Board acknowledges that the complete pulmonary function test results, obtained at the Veteran's most recent VA examination, have not been incorporated in the record.  However, for the reasons set forth below, the Board finds that those particular test results are not germane for the purposes of evaluating the severity of the Veteran's service-connected left lung disorder.  As such, further efforts to obtain those test results would not behoove the Veteran and would only constitute an unnecessary waste of time and VCAA resources.  See 38 U.S.C.A. § 5103A (b).

Additionally, the Veteran has not contended, and the evidence of record does not otherwise suggest, that there are any other outstanding federal records pertaining to his left lung and TDIU claims.  Accordingly, the Board finds that it is not obligated to obtain any such additional records with respect to those claims.  

The Veteran has also undergone VA examinations to evaluate the nature, extent and severity of his service-connected left lung disorder.  He has not specifically contended that the manifestations of that disorder have worsened since his most recent examinations.  Thus a remand is not required solely due to the passage of time since those examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board acknowledges that the Veteran has not been afforded a VA examination specific to his TDIU claim.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995).  Nevertheless, the Board observes that VA medical examiners and treating clinicians have assessed the impact of the Veteran's service-connected left lung disorder and residual scarring on his occupational functioning.  Moreover, as discussed below, there is no competent evidence that those service-connected disabilities, either singly or jointly, render the Veteran incapable of obtaining or maintaining gainful employment.  Accordingly, the Board finds it unnecessary to remand his TDIU claim for a separate VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist and that additional development efforts would serve no useful purpose.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, to remand for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).  Accordingly, the Board finds no prejudice to the Veteran in adjudicating this appeal and now turns to the merits of his claims.

II.  Higher Evaluation for Service-Connected Left Lung Disorder

The Board has thoroughly reviewed the four volumes of lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the evidence submitted by the appellant or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran, in written statements and testimony before the Board, has asserted that his service-connected left lung disorder is more severe than contemplated by his noncompensable evaluation.  Specifically, he has alleged that his disability is productive of wheezing, shortness of breath, and related respiratory impairment, which interferes with his ability to work, play with his grandchildren, and perform household chores.  His spouse of more than three decades has also testified that the Veteran's service-connected disability causes him to fatigue easily and renders him dependent on her assistance with daily living activities.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 direct that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

By way of history, the Board observes that, in June 1992, the Veteran was granted service connection and assigned a noncompensable evaluation for a left lung disorder, then characterized as a benign coin lesion of the left upper lobe.  Thereafter, in January 2004, he underwent surgery (a video-assisted thoracoscopy, evacuation, and wedge excision), which effectively removed the left lung lesion.  The Veteran subsequently filed a claim for an increased rating for his postoperative left lung residuals, which was received by the RO on January 27, 2004.  As such, the rating period on appeal runs from January 27, 2003, one year prior to the date of receipt of his increased claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to January 27, 2003, but only to the extent that it is found to shed additional light on the Veteran's disability in relation to the rating period on appeal.

Throughout the pendency of this appeal, the Veteran's left lung disorder has been rated under DC 6899-6820.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the respiratory system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).

In this case, the RO has determined that the most appropriate diagnostic code for rating the Veteran's service-connected left lung disorder is DC 6820, which pertains to benign neoplasms of the respiratory system.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's left lung disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the Board observes that the diagnostic code used to rate the Veteran's service-connected disability (DC 6820) expressly requires the application of different codes using an appropriate respiratory analogy.  38 C.F.R. § 4.20.  As such, all of the criteria contained in the rating schedule for respiratory disorders are effectively contemplated by that particular diagnostic code.  38 C.F.R. § 4.97.

With respect to diagnostic criteria outside the purview of 38 C.F.R. § 4.97, the Board recognizes that rating codes governing scars are potentially applicable in this instance.  In this regard, the Board observes that the rule against pyramiding does not forbid the assignment of separate ratings for respiratory symptoms and scars that are related to the same disorder.  38 C.F.R. § 4.14; 8 C.F.R. § 4.25 (2011); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Such distinct, yet related, symptoms are present here.  Indeed, as set forth in further detail below, the January 2004 surgery performed to treat the Veteran's lung disorder has been shown to have resulted in painful scarring.  Significantly, however, the record reflects that the Veteran already has been compensated for his postoperative left lung scars through the award of service connection and a 10 percent rating, which he has not appealed.  Thus, to grant additional benefits based on the scarring contemplated in that previously assigned rating would amount to impermissible pyramiding.  Id.  

Absent evidence of other non-respiratory problems associated with the Veteran's left lung disorder, the Board finds no need to further consider any schedular criteria outside of 38 C.F.R. § 4.97.  Accordingly, the Board now turns to the provisions outlined in that specific section of the rating schedule.  

Under 38 C.F.R. § 4.97, respiratory disorders are evaluated pursuant to DCs 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

The Board acknowledges that the guidelines accompanying the above regulations, which took effect September 5, 1996, call for the use of pulmonary function test (PFT) results produced after optimum therapy, i.e., post-bronchodilator.  See Final Rule Supplemental Information 61 Fed. Reg. at 46, 720, 46, 723 (Sept. 5, 1996).  Additionally, the Board notes that, during the pendency of this appeal, the respiratory rating codes were further amended to clarify the use of PFTs in evaluating respiratory disorders.  Effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled 'special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845.'  In pertinent part, this regulatory amendment requires PFTs to evaluate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  Additionally, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Those revised criteria further direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5).

The record reflects that, both prior to and throughout the relevant appeals period, the Veteran has undergone respiratory examinations in which PFTs have been conducted post-bronchodilator therapy.  

Specifically, a January 2001 VA examination yielded the following PFT findings: FVC of 74 percent predicted, FEV-1 of 83 percent predicted, and FEV-1/FVC ratio of 112 percent predicted.  DLCO (SB) results were not recorded, but were noted to be in the normal, that is, noncompensable range.  Additionally, the Veteran's overall PFTs and related symptoms were found to support a diagnosis of mild restrictive airways disease.

Subsequent PFTs, conducted by a private clinician in October 2003, revealed slightly diminished scores, relative to the Veteran's prior examination.  He now demonstrated a FVC of 62 percent predicted, a FEV-1 of 64 percent predicted, a FEV-1/FVC ratio of 103 percent predicted, and a DLCO (SB) of 94 percent predicted.  Significantly, however, those October 2003 PFT scores were later interpreted by the Veteran's private treating pulmonologist as indicative of "mild restriction with air trapping...suggestive of obesity."

Following his January 2004 thoracoscopy, the Veteran was afforded a March 2004 VA examination.  At that time, he was found to have residual scars in the vicinity of his left lung incisions, one of which was tender to palpitation.  As noted above, the Veteran's residual scarring was subsequently found to warrant a separate 10 percent disability rating under the diagnostic code pertaining to painful scars.  38 C.F.R. § 4.118, DC 7804.  Significantly, the Veteran has not appealed his scar rating and, thus, the Board need not further address it in this instance.  

In addition to residual scarring, the March 2004 VA examination revealed further evidence of diminished pulmonary functioning.  Specifically, the Veteran was assessed as having a FVC of 60 percent predicted, a FEV-1 of 71 percent predicted, and a DLCO (SB) of 81 percent predicted.  Based on those results, the VA clinician conducting the examination determined that there had been an interval reduction in the Veteran's FVC, FEV-1, and diffusing capacity since his initial January 2001 examination.  That VA clinician further noted that, since the October 2003 private evaluation, the Veteran's total lung capacity had declined from 80 percent to 62 percent.  

Additional tests administered in June 2005, February 2008, and May 2009 revealed continued worsening of the Veteran's pulmonary functioning.  Specifically, his June 2005 PFTs were as follows: FVC of 56 percent predicted, FEV1 of 64 percent predicted, FEV1/FVC of 115 percent predicted, and total lung capacity of 61 percent predicted, with no DLCO (SB) score recorded.  In February 2008, the Veteran's PFT scores decreased to FVC of 51 percent predicted, FEV1 of 60 percent predicted, FEV1/FVC of 119 percent predicted, DLCO(SB) of 79 percent predicted, and total lung capacity of 47 percent predicted.  Then, on examination in May 2009, his scores further declined to FVC of 43 percent predicted, FEV1 of 49 percent predicted, FEV1/FVC of 113 percent predicted, DLCO (SB) of 72 percent predicted, and total lung capacity of 52 percent predicted.  

Whereas the Veteran's June 2005 PFTs were considered symptomatic of mild restrictive airways disease, his February 2008 and May 2009 scores were deemed consistent with a disability that was moderate in degree.  During this period, the Veteran was also noted to have COPD, asthma, and a possible carcinoid tumor.  However, the impact of those nonservice-related conditions on his PFTs was not specifically addressed.

The record thereafter shows that in July 2009, the VA clinician who had previously examined the Veteran reviewed his PFTs and the other pertinent evidence in his claims file.  Based on that assessment, the VA examiner determined that the Veteran's January 2004 thoracoscopy was likely responsible for a short-term reduction in his total lung capacity, which had been noted on examination in March 2004.  Conversely, however, the examiner opined that there was less than a 50 percent probability that any subsequent deterioration of pulmonary function was due to the Veteran's service-connected post-operative residuals.  As a rationale for that opinion, the VA examiner noted that the Veteran's lung resection surgery was "a onetime event and not an ongoing disease process."  As such, the examiner concluded that it was unlikely to have a "continuing/ongoing/worsening effect on the Veteran's lung function."  The examiner further determined that any decline in PFTs, which had transpired after March 2004, was more likely than not an extrinsic manifestation of the Veteran's nonservice-related obesity.  Additionally, that examiner noted that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy associated with the Veteran's service-connected left lung disorder.

Pursuant to the Board's March 2010 remand, the RO forwarded the claims file to the May 2009 VA examiner for an addendum opinion to clarify whether the Veteran's service-connected disability was in any way responsible for his declining PFT results.  In response, the VA examiner opined in a June 2010 report that the Veteran's January 2004 lung resection surgery was less likely than not the cause of his reduced FEV-1s and FEV-1/FVC ratios.  However, the examiner conceded that she could not determine, without resorting to speculation, whether that surgery had affected the Veteran's DLCO levels.  In spite of that admission, the examiner noted that the Veteran's earliest post-operative DLCO results, recorded at the time of his March 2004 examination, were lower than the results obtained in January 2001 and October 2003, but still within normal limits.  As such, the VA examiner reasoned, it was unlikely that the DLCO levels recorded in March 2004 and thereafter were symptomatic of a post-operative decline in the Veteran's pulmonary functioning.  Additionally, the VA examiner indicated that, notwithstanding her prior determination of a link between the Veteran's surgery and an interim decline in his total lung capacity, the other evidence of record weighed against such a finding.  In this regard, the examiner referenced an April 2004 report, prepared by the Veteran's private pulmonologist, which expressly indicated the decline in total lung capacity was likely an extrinsic manifestation of obesity, rather than an intrinsic result of surgery.  The VA examiner further noted that, regardless of its origin, the Veteran's decreased total lung capacity was not accompanied by any meaningful change in the his pre- and post-operative PFT results.  

Following the issuance of the VA examiner's June 2010 report, the Veteran was afforded an additional VA examination in May 2011.  At that time, PFTs were again administered; however, the specific results were not recorded in the claims file.  Nevertheless, the May 2011 VA examiner did note that the Veteran's FVC and FEV-1 scores had improved since his prior May 2009 examination and that his DLCO levels were once again within normal limits.

In addition to addressing the Veteran's latest PFT results, the May 2011 examiner discussed the etiology of other respiratory disabilities noted in the record.  Such disabilities included the COPD, asthma, carcinoid syndrome, flushing spells, emphysema, and obstructive sleep apnea, which formed the bases for the Veteran's separately denied service connection claims that are not at issue in this appeal.  Significantly, the May 2011 VA examiner expressly determined, based on a thorough evaluation of the Veteran and a review of his claims file, that none of his additional respiratory disabilities was in any way related to his service-connected lung disorder.  As a rationale for that opinion, the May 2011 VA examiner noted that while that service-connected disability had necessitated a partial lung resection, such a procedure was associated only with restrictive, as opposed to obstructive, ventilatory defects.  Consequently, the VA examiner determined that the Veteran's lung surgery was not responsible for his asthma, COPD, and sleep apnea, as the latter were all obstructive airway diseases.  The May 2011 examiner further determined that no signs of malignancy had been found during the surgical removal of the Veteran's left lung lesion and, thus, that condition could not be responsible for any subsequently diagnosed carcinoid syndrome.  Finally, that examiner opined that the Veteran's other respiratory complaints, characterized as flushing spells and emphysema, did not warrant clinical diagnoses and, thus, were also unrelated to his service-connected lung disorder.   

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns great probative value to the July 2010 and May 2011 VA examination reports, which collectively indicate that Veteran's service-connected left lung disorder is not productive of any significant decline in his PFT scores and is unrelated to his other alleged respiratory disabilities.  Each of those VA examination reports was based on a thorough examination of the Veteran and a review of his claims file.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that those reports jointly constitute the most recent medical evidence of record and were undertaken directly to address the issue on appeal.  Further, there are no other contrary competent medical opinions of record.  

In this regard, the Board acknowledges that the July 2010 VA examiner contradicted her own previous finding of a link between the Veteran's service-connected postoperative residuals and the subsequent decline in his total lung capacity.  In so doing, however, that VA examiner provided an effective rationale for why her prior determination had been invalid by explaining how it was inconsistent with the other clinical evidence of record, specifically the private pulmonologist's assessment that the Veteran's reduced lung capacity was due to his obesity, rather than his lung resection surgery.  The July 2010 VA examiner further noted that, even if the Veteran's surgery had caused the temporary reduction in his total lung capacity, such a decrease would not had a meaningful impact on his PFT scores and, thus, would have been irrelevant for rating purposes.  Through this discussion, the July 2010 examiner adequately reconciled her contemporaneous opinion with her prior findings and accounted for any discrepancies contained therein.  

Next, while mindful that the July 2010 VA examiner noted that she could not determine the etiology of the Veteran's DLCO levels without resorting to speculation, the Board considers this particular finding to be inherently speculative in nature and, thus, of limited probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In any event , that VA examiner did not expressly indicate that the Veteran's declining DLCO results were due to his service-connected left lung disorder.  In fact, she suggested otherwise in the remainder of her opinion.  Accordingly, the Board finds that this VA examiner's findings overall are neither internally inconsistent nor at odds with the other evidence of record.

The Board now turns to the pertinent diagnostic criteria.  As noted above, Diagnostic Code 6820 directs that benign pleural neoplasms be rated by analogy under one or more appropriate respiratory codes.  38 C.F.R. § 4.20.  The Board finds that the most appropriate codes in this case are those pertaining to restrictive lung disease.  38 C.F.R. § 4.97, DCs 6840-6845.  Indeed, as discussed, the Veteran has been clinically shown to have diminished lung capacity, characteristic of a restrictive defect.  Moreover, the May 2011 VA examiner, whose report the Board deems probative, expressly opined that any ventilatory defect associated with the Veteran's service-connected left lung residuals would be restrictive in nature.  As such, the Board finds that the rating codes governing restrictive lung disease are applicable to his increased rating claim.  Id. 

Diagnostic Codes 6840-6845 are governed by the General Rating Formula for Restrictive Lung Disease.  Under that particular portion of the Rating Schedule, a maximum 100 percent evaluation is warranted where there is FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; there is cor pulmonale (right heart failure), or; there is right ventricular hypertrophy, or; there is pulmonary hypertension (shown by Echo or cardiac catheterization) or; there are episodes of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent disability rating is warranted where there is FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent rating is assigned based on FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 10 percent rating is assigned when there is FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  See 38 C.F.R. § 4.97, DCs 6840-6845 (2011).  Additionally, the Board observes that, while the above applicable diagnostic codes do not expressly provide for a zero percent rating, such a rating is nevertheless warranted when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

The Board recognizes that, over the course of this appeal, the Veteran's PFT scores have declined to the point that they meet the criteria for a compensable evaluation under the General Rating Formula for Restrictive Lung Disease.  Significantly, however, the Board observes that the worsening in the Veteran's pulmonary functioning has been clinically disassociated from his service-connected left lung disorder.  Indeed, as noted previously, the July 2010 VA examiner expressly determined that the Veteran's reduced FEV-1s and FEV-1/FVC ratios levels were not intrinsic effects of his service-connected disability but were instead extrinsic manifestations of his obesity.  Moreover, while that examiner declined to render a similarly definitive opinion with respect to the cause of the Veteran's DLCO reduction, she indicated that this, too, was less likely than not a manifestation of his lung resection surgery.  For the reasons noted above, the Board considers that VA examiner's findings to be probative.  Furthermore, her findings are corroborated by the other evidence of record, most notably the April 2004 report rendered by the Veteran's treating pulmonologist.  

Significantly, the Veteran has not contended, and the record does not otherwise show, that the obesity to which his declining PFTs have been attributed is related to his service-connected left lung disorder.  As a set of symptoms alone, without a diagnosed or identifiable underlying malady or condition, obesity does not constitute a disability.  Indeed, without a pathology to which the symptoms of obesity can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, the Board finds that the Veteran's obesity constitutes a nonservice-related condition.  Moreover, as that condition has been clinically shown to have triggered the decline in the Veteran's PFT results, the Board is precluded from relying on those results as an indication of the severity of his service-connected left lung disorder.  In this regard, the Board notes that, under 38 C.F.R. § 4.96(d)(3), a disability need not be evaluated based on PFTs, which are inconsistent with clinical findings, provided that an examiner explains why such test results are an invalid indication of service-connected respiratory impairment.  This is effectively what the June 2010 VA examiner has done in this case.  Indeed, she has explained why the Veteran's PFTs constitute a manifestation of his nonservice-related obesity and, thus, are an invalid indication of the severity of his service-connected left lung disorder.

The Board recognizes that the specific amendment codified in 38 C.F.R. § 4.96(d)(3) had not yet taken effect when the Veteran's filed his increased rating claim and, thus, is not binding in this instance.  Nevertheless, the Board observes that, in view of the clear and uncontradicted clinical evidence distinguishing the Veteran's PFT results from his left lung disorder, those results should not be used to evaluate the severity of his service-connected disability.  In this regard, the Board has considered the provisions of Mittleider.  However, it finds those provisions are inapplicable as the Veteran's PFTs have been attributed to his nonservice-connected obesity and clinically disassociated from the disability at issue in this appeal.  See Mittleider, 11 Vet. App. at 182.  Accordingly, the Board need not further consider the Veteran's PFT scores in determining whether a higher rating is warranted under DCs 6840-6845.  38 C.F.R. § 4.97, DCs 6840-6845 (2011).  

Next, the Board acknowledges that the above diagnostic codes provide for compensable ratings based on criteria other than PFTs.  In this case, however, such alternate criteria have neither been contended nor shown.  On the contrary, as noted above, the VA examiner who examined the Veteran in May 2009 and rendered the July 2009 and July 2010 opinions expressly determined that he showed no signs of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  Moreover, there is nothing in the record to indicate that the Veteran's service-connected left lung disorder is manifested by episodes of acute respiratory failure, a maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, or the need for outpatient oxygen therapy.  Id.  As such, the Board has no basis to assign a compensable evaluation based on those specific criteria in the General Rating Formula for Restrictive Lung Disease.  Further, absent any other evidence of residual restrictive symptoms encompassed in the Veteran's service-connected left lung disorder, the Board finds that a higher rating is not warranted under DCs 6840-6845.  Id.    

Nor is a higher rating warranted under any other diagnostic code contained in 38 C.F.R. § 4.97.  In considering the applicability of these other codes, the Board recognizes that the Veteran has been found to suffer from obstructive airway diseases, specifically, asthma, COPD, and obstructive sleep apnea, which he has attributed to his left lung disorder.  He has also blamed that service-connected disability for other respiratory problems, which he has characterized as flushing spells, carcinoid syndrome, and emphysema.  However, as noted above, the VA clinician who conducted the May 2011 VA examination has expressly opined that none of those other respiratory conditions is attributable to the Veteran's left lung disorder.  For the foregoing reasons, the Board considers that examiner's findings to be probative. 

The Board is mindful that the Veteran disagrees with the May 2011 VA examiner and believes that his nonservice- and service-connected respiratory conditions are related.  However, as a lay person, he has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, his lay assertions, standing alone, are insufficient to establish a positive nexus between any asthma, COPD, obstructive sleep apnea, flushing spells, carcinoid syndrome, and emphysema that he experiences and his service-connected left lung disorder.  No other competent evidence has been presented linking those additional respiratory conditions to his service-connected disability.  Accordingly, the Board need not further consider those other respiratory conditions in determining whether a compensable rating is warranted in this instance.  

In light of the foregoing, the Board finds that the rating codes governing bronchial asthma (DC 6602), pulmonary emphysema (DC 6603) and COPD (DC 6604) are not for application as the competent evidence does not show that any of the symptoms contemplated in those codes are encompassed in the Veteran's left lung disorder.  38 C.F.R. § 4.97, DCs 6600, 6601, 6603, 6605 (2011).  Nor does the record indicate that his service-connected disability is productive of any other symptoms that would warrant consideration under additional diagnostic codes pertaining to the respiratory system.  

Moreover, the Board has determined that the diagnostic criteria contained elsewhere in the VA Rating Schedule are not for application, with the exception of those criteria pertaining to scars.  As discussed previously, the Veteran has already been assigned a separate 10 percent evaluation based on scarring associated with his left lung disorder.  The Veteran has not appealed his scar rating and, thus, to award additional compensation based on the same symptoms contemplated in that previously assigned evaluation would constitute impermissible pyramiding.  38 C.F.R. § 4.14; 8 C.F.R. § 4.25; Esteban, 6 Vet. App. at 261-62.  Accordingly, the Board finds no basis upon which to assign a higher schedular rating for any of the manifestations associated with the Veteran's service-connected respiratory disability.  

In reaching this decision, the Board wishes to emphasize that it is sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his left lung disorder warrants a higher rating.  Moreover, the Board recognizes that the Veteran is competent to report respiratory symptoms, such as wheezing and shortness of breath, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).  Similarly, his long-time spouse is competent to testify as to functional limitations that she has personally observed in the Veteran.  Id.  Further, the Board considers the contentions of both parties to be credible in the absence of any evidence to the contrary.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Nevertheless, the Board observes that, as lay persons without the appropriate medical training or expertise, neither the Veteran nor his spouse is competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, their contentions, standing alone, are insufficient to refute the probative assessments of the aforementioned VA examiners, upon which the Board has relied in determining the most appropriate rating for the Veteran's left lung disorder. 

In sum, the weight of the competent and credible evidence shows that the Veteran's service-connected left lung disorder does not meet the criteria for a compensable rating under the applicable diagnostic codes.  Moreover, while consideration has been given to staged ratings, the evidence of record does not establish that a higher evaluation has been warranted at any point during the pendency of this appeal.  See Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is therefore against the Veteran's claim, the benefit-of the doubt-rule does not apply, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  

III.  Extraschedular Rating

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges the Veteran's assertions, and those of his spouse, that his service-connected left lung disorder is productive of significant functional impairment that effectively renders him unemployable.  As a lay person, he is competent to report occupational challenges, which are in the realm of his personal experience.  See Layno, 6 Vet. App. at 469-70 (1994).  Additionally, the Board recognizes that the Veteran is no longer working as a correction officer and meat processor and is currently in receipt of SSA disability benefits.  Significantly, however, the Veteran's SSA award is predicated on a carcinoid syndrome, for which he is not service connected and which has been clinically distinguished from the disability at issue, and on a series of affective/mood disorders, for which service connection is also not in effect.  

There is nothing in the record that suggests that the Veteran's left lung disorder, standing alone, prevents him from obtaining and maintaining gainful employment.  Nor does the record show that this service-connected disability results in marked interference with employment beyond that envisioned by the schedular rating already assigned.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  

The Board recognizes that, in this case, the Veteran's service-connected left lung disorder does not meet the criteria for a compensable rating under the VA Rating Schedule.  Nevertheless, the Board considers it significant that he has been separately compensated for the scarring associated with that lung disorder.  The Veteran has not expressed any disagreement with his assigned 10 percent rating, which is predicated on the diagnostic criteria governing painful scars.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011) 38 C.F.R. § 4.118 , DC 7804.  The Board observes that this particular rating code expressly contemplates occupational and functional impairment as criteria for the assignment of a schedular evaluation.   Id.  As such, the Board finds that the Veteran has been adequately compensated for any such impairment attributable to his left lung scarring.  

Additionally, the Board is mindful of the Veteran's assertions that his left lung disorder is productive of respiratory impairment, including reduced pulmonary function.  However, the Board observes that, for the reasons noted above, such respiratory impairment has been attributed to the Veteran's nonservice-related obesity and pleural ailments and has been clinically distinguished from the particular disability at issue.  As such, that documented impairment cannot form the basis for a higher rating on either schedular or extraschedular grounds.

Next, the Board wishes to emphasize that the competent evidence in this case does not show frequent hospitalizations due to the Veteran's left lung disorder.  Nor does the evidence indicate that this service-connected disability otherwise results in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

IV.  TDIU

As noted above, the Veteran contends that his service-connected left lung disorder prevents him from obtaining or maintaining substantially gainful employment and that a TDIU rating is therefore warranted.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, the Veteran's sole service-connected disabilities are the left lung disorder at issue in this appeal and the residual scarring associated with that condition.  His total combined  disability evaluation is 10 percent.  As such, he does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).  The Board's TDIU inquiry does not end there, however, as it must still address whether referral for extraschedular consideration is warranted.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled even when the schedular criteria are not met.  38 C.F.R. § 4.16(b) (2011).  In all cases of Veterans who are unemployable by reason of service-connected disabilities but who fall short of percentage requirements set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

This rating board did not refer this particular case for extraschedular consideration.  Nor does the Board find that such referral is warranted.  Indeed, while the Veteran professes an inability to work as a result of his left lung disorder, he is not unemployable due to the aggregate impact of that disorder and his other service-connected disability.  

The record reflects that after, leaving the military, the Veteran held civilian jobs as a convenience store owner, corrections officer, and meat processor before leaving the workforce in September 2003.  Thereafter, he applied for and was granted SSA disability benefits, effective September 12, 2003.  As noted above, however, the medical records upon which that SSA award was predicated show that the Veteran is unemployed due to his nonservice-connected carcinoid syndrome and mood disorders, rather than his service-connected left lung disorder and scars.  

The Board recognizes that, as a general matter, it is not bound by disability determinations of the SSA as the latter subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  Nevertheless, in this particular case, the Board has no reason to question the SSA's findings.  That is because those findings are consistent with other evidence of record, which shows that the Veteran's service-connected disabilities, standing alone, do not render him unemployable.  Indeed, this was the precise conclusion set forth in a December 2004 report rendered by one of the Veteran's treating providers.  None of the other VA or private clinicians who has examined the Veteran has arrived at a different conclusion.  Moreover, the record does not contain any other competent opinion evidence in favor of the Veteran's TDIU claim.  Significantly, the Veteran has not alerted VA that such additional opinion evidence exists, despite receiving repeated requests for information that would support the issues raised on appeal.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran is unemployable, but that this condition is not due to one or more of his service-connected disabilities.  On the contrary, the record reflects that the Veteran's inability to work is attributable to nonservice-connected disorders, specifically the carcinoid syndrome, which has been clinically distinguished from his service-connected left lung disorder, and the mood disorders, for which he has filed a separate service connection claim that is not ripe for appellate review.  The Board observes that if, in the future, the RO decides to grant service connection for any of the health-related problems that have deprived the Veteran of gainful employment, he would be free to reopen his TDIU claim.  In the meantime, however, it would be premature for the Board to consider such problems in determining whether a TDIU is warranted.  Instead, the Board must base its decision on current findings, none of which shows that the Veteran's service-connected disabilities, either singly or jointly, preclude gainful employment.  

In reaching its decision, the Board has given careful consideration to the Veteran's lay assertions.  The Board does not doubt the sincerity of the Veteran's convictions that his unemployment is due to symptoms associated with his service-connected left lung disorder and residual scarring.  He is certainly competent to describe such symptoms arising from his service-connected disabilities that are capable of lay observation.  See Layno, 6 Vet. App. at 469-70; 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran is also competent to report the perceived effects of those symptoms on his ability to work.  Id.  Additionally, the lack of corroborating medical evidence does not, by itself, render the Veteran's statements inherently incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  However, just as the Veteran has not demonstrated the requisite expertise to assess the severity of his left lung disorder and residual scars, he also has not shown that he is competent to state that those service-connected disabilities, either alone or in tandem, preclude employment.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, the Veteran statements, standing alone, are insufficient to establish total unemployability based solely on those service-connected disabilities.  In any event, the Board observes that the occupational impairment arising from the Veteran's left lung disorder and scars is expressly contemplated in the schedular ratings that have been assigned for those individual disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In light of the foregoing, the Board concludes that the Veteran does not currently meet the criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a).  Moreover, his case presents no unusual or exceptional circumstances that would justify referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  Further, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned combined 10 percent disability evaluation, the preponderance of the evidence is against the Veteran's claim for additional compensation in the form of a TDIU rating.  Accordingly, that claim must be denied.   




(CONTINUED ON NEXT PAGE)
ORDER


A compensable rating for a left lung disorder is denied.

A total disability rating based on individual unemployability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


